Citation Nr: 0005378	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis in the 
knees and ankles, claimed as secondary to service connected 
varicose veins or psoriasis.

2.  Entitlement to an increased rating for varicose veins 
(classified as status post surgery, greater saphenous vein, 
right leg), evaluated as 10 percent disabling prior to 
January 12, 1998.

3.  Entitlement to an increased rating for varicose veins in 
the right leg, currently evaluated as 20 percent disabling 
from January 12, 1998.

4.  Entitlement to an increased rating for varicose veins in 
the left leg, currently evaluated as 20 percent disabling 
from January 12, 1998.

5.  Entitlement to an increased rating for psoriasis, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1943 to June 
1946.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO). 

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Competent evidence linking arthritis in the knees or 
right ankle to varicose veins or psoriasis has not been 
presented.

2.  Varicose veins (classified as status post surgery, 
greater saphenous vein, right leg) are manifested by 
bilateral varicosities below and above the knee, involvement 
of the saphenous vein, with intermittent edema relieved by 
elevation, stasis pigmentation around the ankles, and pain 
and fatigue on exertion prior to January 12, 1998.

3.  Varicose veins in the right leg are manifested by no more 
than intermittent edema relieved by elevation with stasis 
pigmentation around the ankles after January 12, 1998.

4.  Varicose veins in the left leg are manifested by no more 
than intermittent edema relieved by elevation with stasis 
pigmentation around the ankles after January 1998.

5.  Psoriasis is manifested by no more than constant itching 
with scaly lesions.



CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis in the 
knees and ankles, claimed as secondary to service connected 
varicose veins or psoriasis, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Bilateral varicose veins (classified as status post 
surgery, greater saphenous vein, right leg) are 30 percent 
disabling prior to January 12, 1998.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4.104, Diagnostic 
Code 7120 (1997).

3.  Varicose veins in the right leg are no more than 20 
percent disabling after January 12, 1998.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.104, 
Diagnostic Code 7120 (1999).

4.  Varicose veins in the left leg are no more than 20 
percent disabling after January 12, 1998.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.104, 
Diagnostic Code 7120 (1999).

5.  Psoriasis is no more than 30 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.118, Diagnostic Code 7816 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Arthritis

This appeal stems from a March 1998 rating decision wherein 
the RO denied service connection for arthritis in the knees 
and ankles claimed as secondary to service connected varicose 
veins.  The appellant had previously been denied service 
connection for arthritis of the knees, elbows and lumbar 
spine claimed as due to service connected psoriasis 
(psoriatic arthritis) in March 1993.  That decision was not 
appealed and is final.  The appellant now contends that he 
has developed arthritis in his knees and ankles due to the 
use of an altered gait that was acquired in order to 
compensate for symptoms associated with his service connected 
varicose veins and/or psoriasis lesions that were located in 
his groin.  The issue of entitlement to service connection 
has been reviewed by the Board under this as an entirely 
different theory of entitlement.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Service connection is warranted for arthritis when the 
disease is manifested to a compensable degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(a) (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  For cases involving secondary 
service connection, competent evidence that arthritis in the 
knees or ankles is proximately due to or the result of an 
altered gait caused by varicose veins or psoriasis or that 
arthritis was aggravated by service-connected varicose veins 
or psoriasis lesions in the groin would be necessary to well 
ground this claim.

In a statement accompanying his VA Form 9 Appeal to the Board 
of Veterans' Appeals, the appellant clarified that his claim 
was for service connection for arthritis that had developed 
due to years of walking with an altered gait.  His accredited 
representative has clarified this statement to mean that his 
gait was altered because he was accommodating symptoms 
associated with his service connected varicose veins and 
psoriasis.  This he believes to be the major cause of his 
arthritis, with psoriasis a contributing factor.  In 
statements submitted in support of the claim, the appellant 
and his accredited representative have directed the Board's 
attention to THE MERCK MANUAL, p. 1338 (1992) regarding the 
progression of psoriatic arthritis.  The appellant further 
contends that he does not walk with a normal gait and stride. 

Degenerative joint disease was not identified in service.  
The appellant had no musculoskeletal defects at the time of 
the December 1942 induction examination or at the June 1946 
separation examination.

At the time of a VA examination in February 1993, the 
appellant complained of progressive knee pain for the prior 
few years without morning stiffness or a history of swelling.  
On examination there was minimal crepitance and pain by 
palpation of the medial compartment of the knee.  There was 
no effusion or loss of motion.  Psoriatic plaques were noted.  
The rheumatoid factor was positive.  The complaints and 
examination were most likely consistent with degenerative 
arthritis rather than psoriatic arthritis.

June 1995 notes from the VA Medical Center indicated that his 
knees continued to hurt.  Degenerative joint disease was 
diagnosed.

An October 1997 letter from Dr. M. indicated that the 
appellant was being treated for chronic pain in his right 
hip, knee and right lower leg.  The condition was chronic and 
he would possibly need treatment all his life.

A VA examination was conducted in January 1998.  The 
appellant had undergone a total knee arthroplasty one week 
prior to the examination.  The appellant reported problems 
with arthritis in both knees for several years as well as 
problems with the right ankle for 10 to 15 years.  He 
reported pain and swelling in the knees and right ankle.  He 
reported no history of injury, dislocations or subluxations.  
The right knee could not be examined due to the recent 
surgery.  Multijoint degenerative joint disease was 
diagnosed.  The appellant was severely symptomatic.  The 
appellant had a history of varicose veins in the right leg, 
however varicose veins or the vein surgery should not have 
caused nor contributed significantly to his symptoms of 
osteoarthritis.  Additionally, the examiner diagnosed a long 
history of psoriasis under treatment, and that it did not 
appear that the degenerative joint disease involving his 
extremities was secondary to psoriasis.

Competent evidence of post-service degenerative joint disease 
in the knees and ankles has been presented.  The appellant 
has clearly indicated that it is not his contention that 
degenerative joint disease had its onset in service.  
Therefore the Board will merely comment that as competent 
evidence of degenerative joint disease in service or within 
one year after service, or competent evidence attributing 
degenerative joint disease to service has not been presented, 
a claim for service connection on a direct or presumptive 
basis is not well grounded.

Competent evidence that arthritis is proximately due to or 
the result of service-connected varicose veins or psoriasis 
has not been presented.  Service connection for psoriatic 
arthritis was previously denied in March 1998.  The issue of 
whether new and material evidence sufficient to reopen the 
claim is not before the Board, as the appellant has clarified 
his claim is that the service connected conditions caused an 
altered gait that caused arthritis in his knees and ankle.  
38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1999).  
No competent examiner has indicated there is such a 
connection between psoriasis or varicose veins and an altered 
gait and arthritis.  VA examiners have specifically indicated 
there was no link between either varicose veins or psoriasis 
and arthritis.  Dr. M. did not comment on any association, 
and the cited Merck Manual provision did not address an 
association either.  No examiner has established that there 
is an increase in severity of the arthritis due to varicose 
veins or psoriasis.  No examiner has ever described the 
appellant to have an altered gait due to varicose veins or 
psoriasis.

The only opinions offered that describes a chain of causation 
from varicose veins or psoriasis to altered gait to arthritis 
had been that of the appellant and the accredited 
representative.  In a secondary service connection claim, the 
question centers on the relationship of one condition to 
another.  Such a relationship is not susceptible to informed 
lay observation and thus, for there to be credible evidence 
of such a relationship, medical evidence is required.  See, 
e.g., Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  The 
appellant is not competent to offer the medical evidence 
necessary to link service connected varicose veins or 
psoriasis to degenerative joint disease in the knees or 
ankle.  He is not competent to offer the medical opinion 
necessary that would link the altered gait to the development 
of degenerative joint disease in the multiple joints as 
described.  Consequently his claim for service connection for 
arthritis of the knees and right ankle is not well grounded.

When the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (when the claim was not well grounded, VA was under no 
duty to provide the veteran with an examination).  Although 
when a claim is not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim. Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the RO fulfilled its obligation 
under section 5103(a) in the Statement of the Case issued in 
March 1998 and a Supplemental Statement of the Case issued in 
February 1999.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application that references other known and existing evidence 
that pertains to the claim under consideration) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

The Board has considered the doctrine of reasonable doubt and 
the doctrine of doubt.  38 C.F.R. § 3.102 (1999); 38 U.S.C.A. 
§ 5107(b).  However, in this case, without the presence of 
competent evidence to support the appellant's contentions, 
there is no approximate balance of positive and negative 
evidence so as to apply these doctrines.  


Increased Rating Claims Generally

The claims on appeal stem from a March 1998 rating decision 
wherein a 10 percent rating for varicose veins was confirmed 
and continued and a 10 percent evaluation for psoriasis was 
increased to 30 percent.

The claims are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that his bilateral varicose veins and psoriasis are more 
disabling than currently evaluated.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from identified private and VA 
Medical Center treatment sources.  VA examinations were 
conducted in January and October 1998.  Furthermore, there is 
no indication from the appellant or his representative that 
there is outstanding evidence which would be relevant to this 
claim.  The Board denies the accredited representative's 
request for a new VA examination in light of the change in 
the regulations for evaluating diseases of the arteries and 
veins.  The examinations taken together along with the 
appellant's statements, prior VA examinations and medical 
evidence from 1992 through 1998 are adequate for rating 
purposes as they address all of the rating criteria under 
either the pre-1998 or post-1998 regulations.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Varicose Veins

Service connection was established for bilateral varicose 
veins in April 1947 and assigned a noncompensable evaluation.  
Beginning in a May 1964 rating decision, the disability was 
characterized as service connection pertaining to the right 
leg only, however the evidence showed that the left leg was 
not then symptomatic.  In March 1993, the evaluation 
referencing the right leg was increased to 10 percent from 
October 1992, which was the date a claim for an increased 
evaluation was received.  The claim on appeal stems from a 
March 1998 rating decision that confirmed and continued the 
10 percent evaluation.

Subsequent to the appeal being perfected, in a November 1998 
rating decision, the RO granted separate evaluations for 
varicose veins in the right and left legs.  Each leg was 
assigned a 20 percent evaluation from January 12, 1998 which 
was the date new regulations for the evaluation of diseases 
of the arteries and veins were issued.

As a result, the Board must determine whether an evaluation 
greater than 20 percent is warranted for varicose veins in 
either leg from January 1998.  Additionally, the Board must 
determine whether the disability as rated prior to the 
regulation change warrants an evaluation greater than 10 
percent from the date of claim.

The appellant has contended that a 50 percent evaluation is 
warranted for his service connected varicose veins.  
Evaluation of his condition was not possible during the 
January 1998 VA examination as he was still recuperating from 
his knee surgery.  He has persistent edema and eczema.  The 
accredited representative alleged in April 1999 that the 
appellant has constant swelling and discoloration of both 
lower extremities, to the point where he is unable to 
ambulate for more than 150 feet without stopping to rest his 
legs.  The accredited representative has requested 
consideration of 38 C.F.R. § 4.10 (1999) for functional 
impairment.  An accredited representative in June 1999 
contended that a 40 percent evaluation is warranted under the 
post-1998 criteria for persistent edema and stasis 
pigmentation of eczema with or without intermittent 
ulceration.

Under the pre-1998 Diagnostic Code 7120 for varicose veins, 
the rating criteria provided for a noncompensable evaluation 
for mild varicosities or with no symptoms.  A rating of 10 
percent is assigned for moderate disability, varicosities of 
the superficial veins below the knees, with symptoms of pain 
and cramping on exertion, unilateral or bilateral.  
Moderately severe disability, involving superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion, 
without involvement of the deep circulation is rated 20 
percent when unilateral and 30 percent when bilateral.  
Severe disability, involving superficial veins above and 
below the knee, with involvement of the long saphenous, 
ranging over 2 centimeters in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, no 
involvement of deep circulation, is rated 40 percent when 
unilateral and 50 percent when bilateral.  Pronounced 
disability, with the findings for the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, is rated 50 percent when 
unilateral and 60 percent when bilateral.

Under the post-1998 Diagnostic Code 7120, varicose veins 
manifested by intermittent edema of an extremity or aching 
and fatigue in a leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery is rated 10 percent disabling.  A 20 
percent rating is assigned for persistent edema, incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent rating 
is assigned for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating is assigned for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is assigned for 
massive, board-like edema with constant pain at rest.  A note 
following Diagnostic Code 7120 provides that the foregoing 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each involved extremity 
is to be evaluated separately and the ratings combined using 
the bilateral factor, if applicable.  See 38 C.F.R. §§ 4.25, 
4.26 (1999).

The Board notes that historically, hyperpigmentation of the 
right lower leg secondary to varicose veins was noted on 
examination in July 1964.  On examination in July 1965, the 
appellant was status post high ligation of the right greater 
saphenous vein.  There was considerable hyperpigmentation on 
distal half of the lower right leg.  There was mild 
dilatation of the left greater saphenous vein without 
significant skin changes.  In February 1969 there were 
varicose veins in the right lower leg with post-inflammatory 
hyperpigmentation from stasis eczema noted.

A VA examination was conducted in January 1993.  The 
appellant complained of numbness and burning in his right leg 
and swelling in both ankles if he stood for any prolonged 
period of time.  On examination there were scattered 
varicosities on the medial aspect of the right thigh, calf 
and foot.  The entire saphenous system on the left was 
varicosed.  There was some discoloration of the skin on the 
medial aspect of both ankles.  No involvement of the lesser 
saphenous system was noted on either side.  Measurements of 
the calves and thighs were equal bilaterally.  There were no 
ulcerations over either leg.

VA Medical Center records from January 1995 noted stasis 
dermatitis and the appellant was told to continue elevating 
his legs.  In June 1995 records his lower extremity pulses 
were good.  Varicose veins in his legs were severe.

A VA examination was conducted in January 1998.  The 
appellant reported that both of his lower extremities would 
swell intermittently, particularly as the day went on.  He 
had to sleep with his legs elevated and the swelling would go 
down.  The examiner could not perform a thorough examination 
of his right lower extremity because of recent knee surgery 
and resultant bandaging.  There was about 1 to 2+ bilateral 
lower extremity edema.  There were no varicosities on the 
left.  Skin color was normal without dusky red discoloration 
suggestive of stasis.  There was no eczema.  The left ankle 
was mildly tender.  There were several small bluish 
superficial cutaneous veins mostly on the right lower 
extremity.  It appeared as if his deep vein circulation was 
good given the fact that there was no evidence of any stasis 
or stasis ulcers.

A VA examination was conducted in October 1998.  There were 
small, nondiscolored, nontender scars over the legs 
indicating numerous vein strippings.  There was no 
angioneurotic edema or erythromelalgia.  Exercise and 
exertion was not precluded by the varicose veins.  
Temperature in the extremities was within normal limits.  
There was no superficial phlebitis, no ulceration or tissue 
loss.  Edema was intermittent and relieved by elevation.  
There were multiple dark lesions on the legs consistent with 
stasis dermatitis, and this was especially marked over the 
medial malleolus.  There was no edema or tenderness on 
examination.  There were multiple varicosities, most marked 
near the medial malleolus and the inner knees bilaterally.  
The veins near the medial malleolus were small, superficial 
spider veins.  The varicose veins on the medial aspect of 
both knees measured up to 3/8-inch in diameter.  The deep 
lymphatic system was adequate.

Three pictures of a leg in an envelope dated October 1998 
were submitted.  Varicose veins were visible.  The pictures 
did not identify whether they were of the right or left leg.

Private medical records from 1998 documented evaluation and 
treatment for an enlarged heart, atrial fibrillation and 
atherosclerotic heart disease.  In October 1998 he had 2-3+ 
pitting edema in both legs.  In November 1998 his extremities 
were not swollen.

Increased Rating for Varicose Veins

The Board has first considered whether a rating greater than 
10 percent is warranted for bilateral varicose veins, that 
had been classified as status post surgery, greater saphenous 
vein, right leg prior to January 12, 1998.  The Board has 
considered the evidence as it pertained to both legs.

The claim for an increased rating was filed in October 1997.  
Ordinarily, the Board finds that as to claims for increased 
ratings, the evidence immediately before the claim was filed 
through the appeal period is the most probative.  In January 
1998, the appellant reported that with elevation the swelling 
in his legs would go down, however there was 1-2+ edema 
present in the lower extremity.  Due to the fact that a 
thorough examination of the right leg could not be performed 
because of recent knee surgery, the Board finds that this 
examination was inadequate for rating purposes.  Accordingly, 
the Board can assign little probative value to the 
examination report, other than noting what the appellant 
reported.  

In October 1998, the appellant reported edema that was 
intermittent and relieved with elevation, and on examination 
there was no edema or tenderness.  There was no ulceration or 
phlebitis.  Multiple dark lesions around the ankles 
consistent with stasis dermatitis were present.  When viewing 
all of the evidence historically, the Board concludes that 
there had been no drastic change in the varicose vein 
disability since the July 1965 examination.  Since 1965, the 
appellant has had bilateral varicose veins, more severe on 
the right than left.  Stasis pigmentation has been present 
mostly around the ankles.  No ulcerations have been reported.  
Edema has been intermittent and relieved by elevation.  The 
appellant has contended that his legs ached after walking or 
standing.  The evidence remained the same through the October 
1998 VA examination.  Based on the historical evidence, the 
Board concludes that the disability as it existed in October 
1998 was of the same degree as at the time the claim was 
filed in October 1997 and prior to the January 12, 1998 
regulation change.  Based on the October 1998 examination, 
the evidence supports a 30 percent evaluation.  From the date 
of claim there was evidence of bilateral varicose veins, 
above and below the knee involving the saphenous vein, with 
aching on exertion and no evidence of involvement of the deep 
circulation.  A 30 percent evaluation is warranted.

The preponderance of the evidence is against a higher 
evaluation.  The October 1998 VA examination continued to 
report varicose veins above and below the knee.  However, the 
largest reported size was 3/8-inch in diameter, which is not 
evidence that there were varicosities ranging in size over 2-
centimeters in diameter.  Edema remains intermittent and 
there has been no ulceration or involvement of the deep 
circulation.  The appellant is competent to state that his 
condition is worse.  However, the training and experience of 
the medical personnel makes their findings more probative as 
to the extent of the disability.  The objective findings of 
competent disinterested medical personnel are more probative 
when weighed against the statements of a party in pursuit of 
monetary gain.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

Varicose Veins Right and Left Leg from January 12, 1998

The criteria used to evaluate diseases of the veins and 
arteries changed in January 1998.  In a November 1998 rating 
decision, the RO evaluated each leg separately and assigned a 
20 percent evaluation.  The Board has considered whether 
higher evaluations are warranted for either leg under the 
post-1998 criteria.

The preponderance of the evidence is against the claim for 
higher evaluations for either leg.  The January 1998 VA 
examination offered little probative evidence as to the right 
leg.  There was 1 to 2+ bilateral lower extremity edema.  The 
examiner reported no varicosities on the left and normal skin 
color.  As this is entirely inconsistent with prior and 
subsequent reports, the evidence has little probative value.  
The Board has considered as probative, the appellant's 
statement to the examiner that he would develop swelling 
during the day that was relieved when he slept with his legs 
elevated.  On VA examination in October 1998, edema was said 
to be intermittent and relieved by elevation and in fact was 
not present on examination.  Stasis dermatitis was present 
but there was no ulceration.  The photographs showed the 
presence of varicosed veins, otherwise, they offer no further 
probative evidence regarding a higher evaluation.

The Board has considered the appellant's contention that he 
has persistent edema.  The appellant is competent to state 
that his condition is worse or to observe swelling in his 
legs.  However, the findings as reported by  medical 
personnel makes their findings more probative as to the 
extent of the disability.  Furthermore, to examiners in 
January and October 1998, the appellant reported that the 
swelling was relieved with elevation.  The Board concludes 
that it is not the competent medical evidence that supported 
the increased evaluation from January 1998, but the effect of 
the new rating criteria.  The evidence does not demonstrate 
an increase in severity in the varicose vein disability in 
either leg.  Lacking competent, confirmed evidence of 
persistent edema, and without evidence of ulceration, the 
preponderance of the evidence is against the claim for an 
increased evaluation for either the right or left leg under 
the post-1998 criteria.  There is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert, 1 Vet. App. at 49. 

The Board has considered the accredited representative's 
contentions.  The accredited representative has argued that 
the left leg warranted a separate, compensable evaluation 
based on the January 1993 VA examination back to October 
1992, the date of the claim for an increased rating.  The 
Board disagrees, and finds there is no legal merit for the 
accredited representative's assertions.  The pre-1998 rating 
criteria provided for a 10 percent evaluation with unilateral 
or bilateral moderately severe disability, with symptoms of 
pain and cramping on exertion.  A compensable evaluation was 
to be assigned for unilateral or bilateral disability, 
therefore there is no legal basis for finding a separate 
evaluation for the left leg.  The regulation, in existence at 
that time, demanded a single evaluation for unilateral and 
bilateral involvement.  It is only the revised criteria that 
allows for the assignment of separate ratings.  Although the 
Board must consider both criteria, we may not employ the use 
of the revised criteria, prior to the date of the regulatory 
change.

The appellant and his representative have asked the Board to 
consider the appellant's functional impairment due to 
varicose veins pursuant to 38 C.F.R. § 4.10.  This regulation 
provides that the basis of disability evaluations is 
ascertaining the ability of the body as a whole to function 
under the ordinary conditions of daily life and imposes on 
the examiner the responsibility to describe the effects of 
the disability on the veteran's ordinary activities.  The 
appellant contends that he experiences fatigue due to the 
varicose veins that in combination with edema, discoloration, 
and eczema warrants a higher evaluation.  The Board notes 
that a 10 percent evaluation for varicose veins contemplates 
aching and fatigue in the legs after walking or standing, 
therefore the current 20 percent evaluation contemplates his 
complaints of functional impairment as well.  Lastly, the 
theory of DeLuca (citation omitted) is not applicable since 
this does not involve an orthopedic impairment.



Psoriasis

Service connection for psoriasis was established in May 1964 
and assigned a 10 percent evaluation from March 1964, the 
date of claim.  In March 1998, the evaluation was increased 
to 30 percent from April 1997, which was considered the 
earliest date of treatment for increased symptoms received 
within one year of the date of claim.  This issue on appeal 
stems from the appellant's disagreement with the assigned 
rating.

The appellant contended that his psoriasis is so unsightly 
and repugnant that people are put off from shaking his hand.  
He has flare-ups and then the condition is at its most 
repugnant.  He sent in pictures to show how repugnant it is 
during a flare-up, as he was examined by the VA on a good day 
when the condition did not look so bad.  His accredited 
representative has asserted that the majority of the lesions 
are so repugnant that anyone who looks at the veteran would 
have to immediately look away because of the hideousness.  
They cover his entire body, and are extensive over his hands 
and arms, and to a lesser extent over his knees and thighs.  
The accredited representative has requested an examination 
during cold weather to evaluate the appellant at his worst.  
He should be rated at no less than 50 percent for this 
disability.

VA Medical Center records in April 1996 documented follow-up 
treatment for psoriasis.  He had erythematous, scaly plaques 
on his lower extremities.  In October 1996 there were 
localized plaques on his elbows and lower extremities.  The 
appellant stated he was satisfied with the present appearance 
of his psoriasis.  In April 1997 there were red plaques on 
his elbows and legs.  In September 1997 there were small, 
flattened red plaques with mild scaling on his knees.  In 
December 1997, psoriatic lesions were noted on his hands and 
knees.

A VA examination was conducted in January 1998.  The 
appellant reported an itchy rash mostly on his arms and a 
little on his legs.  It occasionally flared-up.  He used a 
cream to suppress the itching, otherwise he would scratch 
until it bled.  On examination there were scattered patched 
of various size, slightly erythematous plaques that were 
mostly concentrated on the elbows and ventral aspects of both 
arms.  The patches had some scales on top.  He had pitted 
nails on both hands.  There were no ulcers.  Some crusting 
was present on the rash.  He had no pencil-in-cup deformity 
or telescoping of his interphalangeal joints that would be 
suggestive of psoriatic arthritis.

The file contains photographs sent in by the accredited 
representative in January 1998.  Three photographs were 
attached to show the areas affected with psoriasis.  Two 
photographs depicted scaly, erythematous lesions along the 
ulnar aspect of the right arm, and a third photograph 
depicted scaly, erythematous lesions along the ulnar aspect 
of the left arm with one lesion above the elbow.

A VA examination was conducted in October 1998.  The 
appellant was taking multiple medications to control the 
psoriasis, and he indicated they were helping quite a bit.  
The medications helped to cut down on the itching and 
disfigurement, and the appellant felt he was doing quite well 
right now.  He reported itching a lot.  On examination he had 
lesions on his right arm that measured approximately 6" x 1 
1/2".  He had a lesion on the lower aspect of his left arm 
that measured 9 3/4" x 2".  The lesions on the left arm were 
more scattered over the area than on the right, which was 
more coalesced.  He had pitted psoriatic nails but without 
bony deformities of the hand that would be consistent with 
psoriatic arthritis.  All of the lesions on the volar aspect 
of his arm and a small lesion on his thigh were erythematous 
and scaling.  He had no systemic or nervous manifestations.  
The appellant indicated that when the weather was cold, the 
skin lesions covered 75-80 percent of his body.  At that 
time, it was not repugnant to shake the appellant's hand.

The file contained picture sent in by the appellant and 
received in November 1998.  The pictures showed scaly, 
erythematous lesions on an elbow, along the length of an arm 
on the posterior aspect, and on what appeared to be a thigh.  
No lesions were obvious on a view of the appellant's face.

The rating criteria directs evaluation of psoriasis as for 
eczema dependent upon location, extent, and repugnant or 
otherwise disabling character of the manifestations.  When 
rating eczema, with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when 
exceptionally repugnant, a 50 percent evaluation is 
warranted.  With exudation or constant itching, extensive 
lesions, or marked disfigurement, a 30 percent evaluation is 
warranted.  With exfoliation, exudation or itching, if 
involving an exposed surface or an extensive area, a 10 
percent evaluation is warranted.  With slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, a noncompensable evaluation is assigned.  
38 C.F.R. § 4.118; Diagnostic Codes 7806, 7816 (1999).

The preponderance of the evidence is against a higher 
evaluation.  Competent evidence that there is ulceration, 
extensive exfoliation or crusting, systemic or nervous 
manifestations or exceptional repugnancy has not been 
presented.  In April 1996, the lesions were on the lower 
extremities only; in October 1996 and April 1997 on the 
elbows and lower extremities only.  In December 1997 they 
were only on his knees.  In January 1998 they were 
concentrated on his elbows and the ventral aspect of his 
arms.  In October 1998 they were on his arms with one lesion 
on his thigh.  The lesions were consistently described as 
scaly, however this is not competent evidence of psoriasis 
with extensive crusting or extensive lesions or covering an 
extensive area.  Ulceration has never been reported and in 
October 1998 the examiner stated that there were no systemic 
or nervous manifestations.  Lacking competent evidence of 
systemic or nervous manifestations and ulceration or 
extensive crusting, the preponderance of the evidence is 
against the claim for a higher evaluation.

The appellant and his accredited representative have asserted 
that a 50 percent evaluation is warranted on the basis that 
the psoriasis is exceptionally repugnant.  They have 
contended that his condition is most repugnant in cold 
weather and that the lesions cover 75-80 percent of his body.  
The Board has considered the appellant's contentions, however 
is persuaded by the objective findings of competent 
disinterested medical personnel to the contrary.  The 
objective evidence is more probative when weighed against the 
statements of a party in pursuit of monetary gain.  The 
examiner in October 1998 stated that the condition was not 
repugnant after objective examination and observation.  

The appellant had indicated in a December 1998 statement in 
support of the claim that he had sent in pictures to show how 
repugnant the psoriasis was during a flare-up since when he 
was examined by the VA the condition did not look so bad.  
The Board has examined the photographs sent in by the 
appellant in both in January and November 1998.  The lesions 
covered discrete portions of the limbs shown and no lesions 
were obvious on his face.  No ulceration was obvious.  The 
lesions were not shown to cover 75-80 percent of his body.  
The Board cannot agree that the photographs depicted an 
exceptionally repugnant condition, even in pictures that the 
appellant stated were taken during a flare-up.  

The Board has considered the appellant's assertion that the 
condition is most severe and repugnant in the cold weather.  
However the January 1998 VA examination, presumably conducted 
during cold weather, did not document a repugnant condition 
or extensive psoriasis.  The disability in January 1998 was 
described as exhibiting scattered patches that were slightly 
erythematous with some scales.  The Board cannot conclude 
from this description that the lesions covered 75-80 percent 
of his body.  The Board has also considered some of the 
historical evidence of the psoriasis in the winter months.  
In December 1997 VA Medical Center records, the lesions were 
on his hands and knees only.  In January 1995 there were 
thick, scaly plaques on his forearms and dorsal portion of 
his hands.  In February 1993 there were plaques over the 
extensor surfaces of his extremities.  In January 1993 there 
were thin, pink plaques on his elbows.  In February 1969 the 
lesions were located primarily on the extensory aspects of 
the elbow and forearms and around the knees.  There was no 
involvement of the scalp, face or neck, and a few scattered 
guttate type lesions over the upper torso.  The Board 
concludes therefore, that there is adequate medical evidence 
including a VA examination previously conducted during the 
winter months, that fails to demonstrate an exceptionally 
repugnant condition or extensive exfoliation or crusting.  
Historical evidence of examinations during the winter months 
similarly fails to demonstrate this.  The Board therefore 
denies the appellant's request for another VA examination 
during the cold weather.  The evidence does not demonstrate 
exceptional repugnance even in the winter months or during an 
alleged flare-up, and therefore the preponderance of the 
evidence is against the claim.


ORDER

The claim for service connection for arthritis in the knees 
and ankles, claimed as secondary to service connected 
varicose veins or psoriasis is denied.  A 30 percent 
evaluation for varicose veins (classified as status post 
surgery, greater saphenous vein, right leg) is granted prior 
to January 12, 1998, subject to the controlling regulations 
applicable to the payment of monetary awards.  The claim for 
an increased rating for varicose veins in the right leg is 
denied.  The claim for an increased rating for varicose veins 
in the left leg is denied.  The claim for an increased rating 
for psoriasis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



